Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 18 April 2022 has been entered. Claims 1, 8 and 15 have been amended.  Claims 1-4, 6-11, 13-18 and 20 are pending, of which claim 1, claim 8 and claim 15 are in independent form. 
Response to Argument
3.	Applicant's arguments with respect to claims 1-4, 6-11, 13-18 and 20 have been considered.  Based on the new prior art Shi, The Office suggested applicant to move dependents claim 3-4 into independent claim 1, to move claims 10-11 into independent claim 8, to move claims 17-18 into independent claim 15 to place the application in condition for allowance.  The Office tried to reach applicant’s representative for compact prosecution which present in this office action.
Applicant’s arguments with respect to claims 1-2, 6-9, 13-16 and 20 have been considered but are moot in view of the new ground(s) of rejection.
Remarks
4. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Allowable Subject Matter
5.	Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Office suggested applicant to move claims 3-4 into independent claim 1 to place the application in condition for allowance.
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Office suggested applicant to move claims 10-11 into independent claim 8 to place the application in condition for allowance.
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Office suggested applicant to move claims 17-18 into independent claim 15 to place the application in condition for allowance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 20080155508), in view of Paparaju (US 20200125996 – hereinafter Paparaju), in view of Brodie (US 9,690,553– hereinafter Brodie) and further in view of Shi (US 20200034135 – hereinafter Shi).
Claim 1 is rejected, Sarkar teaches a computer-implemented method comprising: 
determining, by a processor, a first dependency relationship value between a first code segment and a second code segment(Sarkar, US 20080155508, fig. 11 and paragraph [0141], FIG. 11 is an exemplary system 1100 to evaluate modularization quality of modules using a structural perspective. At 11102, a source code representation of a software system (or a portion thereof) is received. A structural perspective modularity evaluator 1142, such as the structural perspective modularity evaluator 752 (FIG. 7), can calculate any one, or a group of one or more of, the following structural indices: the module interaction index 1153, the implicit dependency index 1155, the non-API function closedness index 1157, and the API function usage index 1159, each of which will be discussed in turn. Each of these indices can then be used as modularization quality evaluation results 11170.  Paragraph [0150-0152], The implicit dependency index 1155 (abbreviated IDI) measures the number of functions that write to global entities in modules other than the ones they reside in. An insidious form of dependency between modules comes into existence when a function in one module writes to a global variable that is read by a function in another module. The same dependence occurs when a function in one module writes to a file whose contents are important to the execution of another function in a different module, such as when modules interact with one another through shared database files. Such dependencies can be thought of as implicit dependencies.  Paragraph [0174], At 1254, the implicit dependency of a module is calculated. This can produce an implicit dependency index 1155 (FIG. 11).  Paragraph [0181-0184], The Cyclic Dependency Index 1355, abbreviated "Cyclic," measures the extent of cyclic dependencies between the modules of a system. This metric is based on the notion of strongly connected components, abbreviated SCC, in a directed module dependency graph MDG=<M,E>, where M represents the nodes corresponding to the modules, and E represents the arcs between nodes--indicating pairwise dependencies between modules. An arc connecting two nodes indicates that the two modules corresponding to the nodes are either explicitly or implicitly dependent on each other. As mentioned with reference to the implicit dependency index 1155 (FIG. 11) discussed with reference to example 15, implicit dependencies come into play when a function in one module calls a function in another module. Implicit dependencies appear through shared global variables, such as when a function in one module writes into a file that is read by another module.); 
calculating, by the processor, a magnitude vector based on the first dependency relationship value (Sarkar, fig. 21 and paragraph [0288], For instance, programmer PI 2112 may have modified a file F1 2122 whose version is 0.1 2132. Modifications are stored in D1 2152 with new version of file being 0.2 2142. The modifications can be those modifications that are generally tracked in version control software. The following modifications are typically stored: modification in file details, modification in function details, modification in global variable details, modification in data structure details, modification in function dependency, modification in dependency between global variables and functions, and changes in dependency between data structures and functions. Fig. 41 and paragraph [0427-0428], At 4140, the portion(s) of the source code that has been modified by the programmer is evaluated using at least one modularization metric. These modularization metrics may be any of the perspective evaluators 3050A . . . N, any of the modularization metrics discussed in any of the examples, and so on. This may generate programmer evaluation results, such as the programmer evaluation results 4188 (FIG. 41).  Paragraph [0443], FIG. 46 is an exemplary programmer performance snapshot 4600 for a sample system. The performance snapshot 4600 can be generated, for example, by the report generator 3082 (FIG. 30). This performance snapshot shows, for one or more respective programmers, a single score, which may be an averaged sum, a weighted average sum, etc., of modularization metrics determined to be the result of changes in the code caused by the respective programmer.  Paragraph [0444], FIG. 47 is an exemplary programmer performance snapshot 4700 for a sample system. The comparison snapshot 4700 can be generated, for example, by the report generator 3082 (FIG. 30). This performance comparison snapshot shows, for multiple programmers, the relative degree to which each caused changes, for good or bad, to software system modularization. This allows ranking of programmers based on the skill with which they preserve software system modularization. Sarkar, paragraph [0458-0464], Experiment Details: Version 0-Version1, Pre MII(srclib/apr/memory/unix)=1; Post MII(srclib/apr/memory/unix)=0.33 Experiment Details: Version 1-Version2… Experiment Details: Version 2-Version3.  Paragraph [0465], FIG. 51 shows the overall change in system-wide modularity between versions for programmers 1, 2, and 3.); and 
determining, by the processor, a relationship score for the first code segment and the second code segment based on the magnitude vector and the first dependency relationship value(Sarkar, paragraph [0448-0464], FIG. 50 is a diagram that tracks the actions of three programmers over four different versions of source code. For each change by the programmer, the metric values prior to the change and after the change are calculated. The ` score` of a programmer is calculated as the difference between the post-metric value and the pre-metric value.  Paragraph [0465], FIG. 51 shows the overall change in system-wide modularity between versions for programmers 1, 2, and 3.).  
Sarkar does not explicitly teach
wherein the magnitude vector comprises a slope value corresponding to a trend in the first dependency relationship value, over a discrete time window;
 calculating a second dependency relationship value corresponding to the first code segment and the second code segment, wherein the second dependency relationship value comprises a historical dependency relationship value that is within a discrete time window from the first dependency relationship value;
However, Paparaju teaches
wherein the magnitude vector comprises a slope value corresponding to a trend in the first dependency relationship value(Paparaju, US 20200125996, paragraph [0011-0014], Some examples of the present disclosure establish a deep learning model to produce software dependency recommendations. As an example, a processing device in a system can build a list of software dependencies and corresponding metatags for each of the software dependencies to generate an initial vector space from the list. The initial vector space includes item vectors for the software dependencies. The initial vector space can be used to produce a probability distribution, which can be sampled to produce a latent vector space. The processing device can determine item similarity based on distances between the representative vectors. The processing device can train a deep learning model to produce software dependency recommendations using the latent vector space and collaborative data for the software dependencies. Collaborative data reflects how the dependencies are being used by developers in general.  Paragraph [0024-0027], This representation maps the software dependencies to a latent vector space 208 where the distance between representative vectors can provide information about the similarity between two dependencies. Distances between vectors in the latent vector space can be measured in any of various ways, including as examples, cosine distance or Euclidean distance. A variational autoencoder in some aspects does not learn these representative vectors but instead learns and uses the probability distribution. The representative vectors can then be sampled from the probability distribution as needed to determine distances.);
 calculating a second dependency relationship value corresponding to the first code segment and the second code segment, wherein the second dependency relationship value comprises a historical dependency relationship value that is within a discrete time window from the first dependency relationship value(Paparaju, paragraph [0010-0014], Some examples of the present disclosure overcome one or more of the issues mentioned above by providing a hybrid vector-trained, deep learning model that can select software dependencies for an application under development. Such a software dependency might also be referred to as an application dependency. The model can be periodically retrained to update its knowledge of available dependencies. The model can make use of both information regarding the purpose of the available dependencies and collaborative data regarding previous usage of available dependencies by software developers. The software dependencies can be incorporated into software by developers who receive the selection or automatically by an intelligent software development platform.  Paragraph [0025-0026], Continuing with FIG. 4, the deep learning model can be retrained based on updated software dependencies as needed. If a retraining is triggered at block 416, process 400 repeats from block 402 to update the model based on newly available or updated dependencies. The processing device 104 uses the deep learning model to select software dependencies and produces recommendations at block 418. In some aspects, the selection is triggered when a software developer uploads the proposed application stack determined thus far for the software being developed. The selection can be triggered in other ways, such as by receiving user input requesting a recommendation according to specific parameters. The retraining process can be triggered based on a manual request from personnel who maintain the recommendation system, based on the passage of time, or based on any other event. If retraining is triggered in an automated fashion, a notice can be provided to a responsible person to monitor or test the retrained model prior to deployment. For example, a retrained model can be testing with a small number of users prior to being generally deployed.);
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Paparaju into Sarkar's to train a deep learning model to produce software dependency recommendations using the latent vector space and collaborative data for the software dependencies. The processing device determine item similarity based on distances between the representative vectors and combine the latent vector space sampled from the probability distribution with collaborative data for the software dependencies to train the deep learning model to produce software dependency recommendations as suggested by Paparaju (See abstract and summary).
The Office would like to use prior art Brodie to further teach limitation
code segment (Brodie, US 9,690,553, column 1, line 30 to 44, Embodiments include a computer-implemented method for identifying dependency relationships in a software product, the method includes obtaining change history data for the software product and extracting a plurality of change elements from the change history data, each change element including an identifier of a code segment that was changed and a timestamp of the change. The method also includes creating a dependency graph based on the plurality of change elements, wherein the dependency graph includes nodes that correspond to the code segments and edges that connect nodes that were both updated in a same logical grouping, calculating a weight for each of the edges based on probability that the nodes connected by the edge will be updated together, and outputting the dependency graph.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Brodie into Sarkar and Paparaju's to extract change elements from change history data, where change elements include an identifier of a code segment and a timestamp of change, and calculating a weight for each edge based on a probability that nodes connected by the edge are updated together. A developer of a related code is notified based on determination that a code segment is related to another segment in a software product based on the former segment depending from the latter segment and the latter segment depending from the former segment, and a dependency graph is output as suggested by Brodie (See abstract and summary).
Sarkar, Paparaju, and Brodie do not explicitly teach
over a discrete time window
However, Shi teaches
over a discrete time window(Shi, US 20200034135, fig. 10 shows timeline for Services impact for a change and paragraph [0085-0086], When a new software change comes up for implementation, illustrative embodiments at 1002 find the most similar software change in real impact history data 1004 and feeds this data into impact data modeling 1006 with a Radom Forest or a Support Vector Machine algorithm to generate evaluation result 1008 with severity, priority, and combined impact. Then, impact analysis with historic data module 1010, such as, for example, impact analysis with historic data module 524 in FIG. 5, generates impact dashboards 1012. In this example, impact dashboards 1012 includes a plurality of different dashboards, such as a changes impact overview dashboard, an impact for changes dashboard, an impact map for one change dashboard, and a services impacted for a change dashboard, for system administrator 1014 review. When the software change is implemented on one or more target services, system administrator 1014 provides real impact feedback 1016 (i.e., severity, priority, and combined impact 1018) corresponding to the software change to impact data modeling 1006 for refinement and optimization of the impact evaluation model.)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Shi into Sarkar, Paparaju, and Brodie's to receivefeedback regarding a predicted impact of a software change to a set of components of a service, by a computer. The process determineswhether the predicted impact of the software change is correct based on the feedback by a computer. The software change is applied  to the set of components of the service increasing performance of the service and a server computer hosting the service, responsive to the computer determining that the predicted impact of the software change is correct based on the feedback. A real impact result report that includes impact level, priority level, and other services impacted by the software change applied to the service are generated responsive to the computer determining that the predicted impact of the software change is incorrect based on the feedback. as suggested by Shi (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Sarkar, Paparaju, Brodie and Shi teach the method of claim 1, wherein the first dependency relationship value is determined based on receiving an update to the first code segment(Sarkar, fig. 21 and paragraph [0288], For instance, programmer PI 2112 may have modified a file F1 2122 whose version is 0.1 2132. Modifications are stored in D1 2152 with new version of file being 0.2 2142. The modifications can be those modifications that are generally tracked in version control software. The following modifications are typically stored: modification in file details, modification in function details, modification in global variable details, modification in data structure details, modification in function dependency, modification in dependency between global variables and functions, and changes in dependency between data structures and functions. Fig. 41 and paragraph [0427-0428].  Paparaju, paragraph [0025-0026].).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Sarkar, Paparaju, Brodie and Shi teach the method of claim 1, further comprising: 
determining a respective dependency relationship value between the first code segment and each of a plurality of code segments in a software product(Brodie, column 7, line 33 to 60, Referring now to FIG. 6 there is shown a flow diagram of a method 400 for updating a software product using a dependency graph according to one or more embodiments. As shown at block 402, the method 400 includes receiving an update to a code segment of a software product from a developer. In exemplary embodiments, the update to the code segment is received by the software analysis system from a software development environment. The method 400 also includes obtaining a dependency graph for the software product, as shown at block 404. Next, as shown at decision block 406, the method 400 includes determining if the code segment is related to another code segment in the software product. In exemplary embodiments, the determination that the code segment is related to another code segment in the software product is based on whether the node representing the code segment is connected to another node in the dependency graph by an edge that has a weight that exceeds a threshold value.  Paparaju, paragraph [0010-0014].); and 
determining a respective relationship score corresponding to each of the determined respective dependency relationship values(Brodie, column 7, line 50 to 60, If the code segment is related to another code segment in the software product, the method 400 proceeds to block 408 and includes notifying the developer of the related code segments. In exemplary embodiments, the notification includes sending an alert to the developer via the software development environment, where the alert includes an indication of the related code segments. If the code segment is not related to another code segment in the software product, the method 400 proceeds to block 410 and includes submitting the update of the code segment to a version control system for the software product.  Paparaju, paragraph [0010-0014]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Sarkar, Paparaju, Brodie and Shi teach the method of claim 1, wherein the first dependency relationship value is determined based on a source code dependency graph(Brodie, column 6, line 30 to 39, In exemplary embodiments, the software analysis system 202 is configured to receive a change history for a software product from the version control system 210 and to analyze the change history to create and output a dependency graph 204 for the software product.  Column 7 line 61 to column 8 line 4, Referring now to FIG. 7 there is shown a dependency graph 500 according to one or more embodiments. As illustrated, the dependency graph 500 includes a plurality of nodes 502 and a plurality of edges 504 that interconnect the nodes 502. In one embodiment, the dependency graph 500 is a directed graph and the edges 504 are assigned a weight by dividing the number of times that the two nodes were updated concurrently by the number of times that the source node was updated. In exemplary embodiments, various other weighting techniques or probability algorithms can be used as well.).  
As per claim 8, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the computer program product claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the computer program product claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the computer program product claim to method claim 6. Therefore, it is rejected for the same reasons as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199